382 F.2d 538
UNITED STATES of America ex rel. Mitchell McDOWELL, Petitioner-Appellant.v.Daniel McMANN, Warden of the State Prison, Dannemora, New York, Respondent-Appellee.
No. 54.
Docket 31318.
United States Court of Appeals Second Circuit.
Argued September 20, 1967.
Decided September 21, 1967.

Mark J. Kronman, New York City (Herman T. Stichman, New York City, on the brief), for petitioner-appellant.
Joel Lewittes, Asst. Atty. Gen., New York City (Louis J. Lefkowitz, Atty. Gen. of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., and Norman Beck, Asst. Atty. Gen., New York City, on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and WATERMAN and FEINBERG, Circuit Judges.
PER CURIAM.


1
We affirm the order of the District Court for the Northern District of New York dismissing the appellant's petition for a writ of habeas corpus, as there was probable cause for the appellant's arrest and ample evidence to support his conviction in the New York County Supreme Court for carrying concealed a loaded weapon in violation of New York Penal Law, McKinney's Consol.Laws, c. 40, § 1897 [2].